PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/659,014
Filing Date: 21 Oct 2019
Appellant(s): Joelle T. Maslak et al.


__________________
Thomas A. Froats (Reg. 66,609)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2022 appealing the Office action mailed on 09/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
The Appellant argues that:
a.	Independent claim 1 of the present application, from which claims 3-9 depend, recites, inter alia, a method for servicing a request for content that includes “receiving, at a first server of a content delivery network, a content request based on the returned anycast IP address,” and “determining the content request from a second server of the content delivery network based at least on an egress location from the content delivery network” (emphasis added). Independent claim 10, from which claims 12-19 depend, includes similar recitations written in a different format. For the reasons discussed below, the Appellant respectfully submits that the present claims are patentable over the cited references.
At page 6 of the Office Action, the Office alleges that Kazerani discloses the claimed determining of the content request, referring specifically to paragraph [0037] thereof and the disclosure of a “second set of servers that optimally distribute content to end users.” However, Kazerani discloses that the determination is made “based on various performance metrics that are derived from the particular end user” (emphasis added) (para. [0039]). At page 3 of the Office Action, in the Response to Arguments, the Office further cites to paragraph [0044] of Kazerani as allegedly disclosing identification parameters for determining which of the first set of servers can optimally distribute content. The Office cites the identification parameters as including the “IP address of the end user,” which enables the system to identify “‘a set of servers that are geographically closest (i.e., egress location) to an end user based on the extracted IP address of the end user” (emphasis in original). However, the IP address of an end user identifies only a geographic location of that end user and selects a server geographically closest to that end user. Conversely, the present claims recite determining a second server based on egress location from the content delivery network. Persons having ordinary skill in the art will readily understand that there may be multiple networks between the content delivery network and the end user, and, because of network architectures, the egress location from the content delivery network may not be geographically close to the end user. As such, determining a second server based on the egress location from the content delivery network is significantly different from determining a server based on an IP address of an end user. Thus, Kazerani fails to disclose or suggest the above recitation of the present claims.
Flavel is cited by the Office as allegedly disclosing the returning of an anycast address for a content request. Assuming arguendo that the Office’s characterization of Flavel is accurate, the Appellant respectfully submits that Flavel fails to remedy the deficiencies of Kazerani as Flavel fails to disclose or suggest “determining the content request from a second server of the content delivery network based at least on an egress location from the content delivery network,” as recited in the present claims. Thus, both of the cited references, whether taken alone or in combination, fail to disclose or suggest each of the recitations of the present claims.
Accordingly, the Appellant respectfully submits that the rejection of claims 1, 3-10, and 12-19 is in clear error, as the Office has failed to establish a prima facie case of obviousness. Allowance of the present application is respectfully requested (Appeal Brief, Pages 5-7).

In response: The examiner respectfully traverses these arguments for at least the reasons to follow. The examiner submits that this response is supplemental to the reasons that have been made of record throughout the prosecution of the instant application. 
The claim limitation recites “determining the content request from a second server of the content delivery network based at least on an egress location from the content delivery network.” Appellant has cited paragraph 17 of the specification to provide support for this limitation. Paragraph 17 states:
[0017] In one implementation, the CDN may utilize a Direct Server Return (DSR) request command to create a tunnel from one content server to another content server of the CDN. Through the DSR tunnel, a request for content may be served from a content server that is more advantageous for the CDN for any number of reasons, such as from a content server that is logically closer to the content server. In determining when a DSR tunnel is created to provide the content, the CDN may access a database storing various information concerning the CDN, such as the location of egress gateways of the CDN in relation to one or more content servers, connecting network location information, the capabilities of one or more content servers, and/or load information of available content servers. In this manner, the CDN may control which content server provides the content to the requesting device in an anycast routing circumstance (emphasis by examiner).

Similarly, Kazerani disclosed that the second set of servers determines which of the first set of servers can optimally distribute (i.e., content server that is more advantageous) content to the end users (Paragraph 41) based on one or more identification parameters (Paragraph 44). The identification parameters includes an IP address of the end user and one or more performance metrics that are derived from the particular end user using the identification parameter (Paragraph 44). The performance metrics include measurements of proximity (i.e., connecting network information), latency (i.e., connecting network information), cost, time of day, traffic patterns, route congestion, and load on the content servers (i.e., load information of content servers) (Paragraph 17). The end user’s IP address is provided in order to derive end user performance metrics. Using an IP address map lookup table, the system identifies a set of servers (of the first set of servers) that are geographically closest (i.e., egress location) to an end user based on the extracted IP address of the end user (Paragraph 54). Kazerani goes on to disclose that the first and second set of servers are part of the content delivery network (Paragraph 42) and that the servers are chosen based on which server would optimally distribute content to a particular end user based on performance metrics. The content hosted by the servers include graphics, videos, audio, text, files, and other digital data and also includes load balancers (Paragraphs 36-37). 
As such, the one or more first servers that are closest to the user are determined. Then, a determination about which of the one or more first servers that can optimally distribute content to a particular end user is determined (which is based on proximity, latency, load, discussed above) (Paragraph 50). Therefore, once the location closest to the user is determined (i.e., egress location), a server is selected from that group that can optimally deliver the content to the end user.  
Secondly, Appellant’s specification does not define “egress.” At best, Appellant mentions that there are ingress and egress points in the content delivery network (Specification, Paragraphs 35-36). Techopedia defines egress as:

    PNG
    media_image2.png
    218
    932
    media_image2.png
    Greyscale

As such, the examiner is equating “egress” to mean the last point in the network before the content will reach its destination node. Similarly in Kazerani, the first set of servers 210 distributes content to the end users 230 (See Figure 2). The server that is chosen to optimally distribute the content is then the “egress location” as that is the last point before reaching the end user.
Therefore, the rejection is respectfully maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN C NGUYEN/Examiner, Art Unit 2451                                                                                                                                                                                                        
Conferees:
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451         

                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.